Citation Nr: 0739960	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-30 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for regular aid and attendance of another person, and/or of 
being housebound due to disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.  This matter is on appeal from the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran is not blind or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

2.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  

3.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

4.  The veteran is over 65 years of age, and has a disability 
rating for pension purposes of 60 percent for proatatectomy 
due to prostate cancer, urinary incontinence.


CONCLUSIONS OF LAW

1. The criteria for entitlement to special monthly pension 
based on the need of aid and attendance of another person are 
not met. 38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.350, 3.351, 3.352 (2007).

2. The criteria for entitlement to special monthly pension on 
account of being housebound are met. 38 U.S.C.A. §§ 1513, 
1521, 5107 (West 2002); 38 C.F.R. § 3.351 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Aid and Attendance

Entitlement to a special monthly pension for aid and 
attendance benefits is predicated upon the evidence of record 
showing that the veteran is so helpless as to need regular 
aid and attendance of another person.  A person shall be 
considered to be in need of regular aid and attendance if 
such person is (1) a patient in a nursing home on account of 
mental or physical incapacity, or (2) helpless or blind, or 
so nearly helpless or blind, as to need the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351.  Where an otherwise eligible veteran is in 
need of regular aid and attendance, an increased rate of 
pension is payable. 38 U.S.C.A. § 1521(d).

Determination as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determination, consideration is given 
to such conditions as: inability of the claimant to dress and 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself due to loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.

"Bedridden" will be a proper basis for the determination, and 
it is defined as that condition which, through its essential 
character, actually requires that all the disability 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
function, which the claimant is unable to perform, should be 
considered in connection with his contention as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
assistance, not that there is a constant need.  38 C.F.R. 
§ 3.352(a).

The veteran filed his claim for aid and attendance in June 
2005.  For pension purposes, his disabilities include 
status/post prostatectomy at 60 percent, osteopenia lumbar 
spine at 20 percent, hypertension at 10 percent, and 
bilateral senile cataracts, hearing loss, anemia, 
gastroesophageal reflux disease, right inguinal 
herniorrhaphy, and left inguinal hernia, all rated at 0 
percent.

Outpatient treatment records reflect that he was ambulatory 
when reporting to a September 2005 VA treatment session.  He 
was also noted to be in no apparent distress, well-groomed 
and nourished, alert and oriented.  He was again noted to be 
ambulatory in October 2005.  

The veteran was afforded a VA Aid and Attendance examination 
in February 2006. The examiner reflected that the veteran 
required the company of his daughter to travel; however, also 
stated that though he recommended company for the veteran to 
travel it was not necessary and the veteran himself indicated 
that he was able to walk unassisted, able to leave his home 
at any time, and was active during a typical day doing 
activities such as visiting friends, going to the store, 
going to church.  

The examiner noted that the veteran was not hospitalized or 
permanently bedridden.  His eyesight was noted to be 
corrected by glasses.  He was noted to be competent and 
capable to manage his own finances though his daughter helped 
him.  

The examiner elicited the foregoing evidence based on the 
medical evidence of record, that reported by the veteran in 
general and when describing a typical day's activities, and a 
physical examination.  The examiner concluded by stating that 
the veteran was independent to all daily living needs despite 
complaints of generalized arthralgia with low back pain, loss 
of balance on occasion, hearing loss, and problems with 
nervousness and anxiety, constipation and incontinence.  

The veteran also submitted testimony at a formal RO hearing 
in January 2007.  At that time, he testified that he only 
left home for medical visits and was always accompanied by 
one of his daughters.

In this case, the criteria for aid and attendance benefits 
are not met.  The evidence of records shows that the veteran 
is not a patient in a nursing home due to mental or physical 
incapacity, nor is he helpless or blind, nor so nearly 
helpless and blind as to need the aid and assistance of 
another person.  

Moreover, the veteran does not establish a factual need for 
aid and attendance. Although he has limited mobility, he is 
nevertheless shown on objective examination to be capable of 
dressing himself, keeping himself ordinarily clean and 
presentable and feeding himself.  He can attend to the wants 
and needs of nature and protect himself from the hazards and 
dangers incident to his daily environment.  

It is not established that his disabilities render him unable 
to attend to the needs of daily living without the regular 
aid and assistance of another person.  He is not prevented 
from performing activities outside his home.  He is 
independent and can manage his own affairs.  Accordingly, the 
Board concludes that the requirements for special monthly 
pension based upon the need for regular aid and attendance of 
another person have not been met.

In addition, the Board has considered the veteran's 
statements and sworn testimony asserting his need for aid and 
attendance.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

However, the Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).

Housebound

Where a veteran does not meet the qualifications for pension 
at the aid and attendance rate, another special monthly 
pension may be applicable.  In such a situation, under 38 
U.S.C.A. § 1513(a) as combined with 38 U.S.C.A. § 1521(a) and 
(e), a special monthly pension may be paid to a veteran, who 
is 65 years of age or older, meets the service requirement of 
§ 1521, and possesses a minimum disability rating of 60 
percent.  See Hartness v. Nicholson, 20 Vet. App. 216 (2006).

Normally, this pension benefit is only applicable to veterans 
rated as permanently and totally disabled who also have a 
disability ratable at 60 percent or higher or are considered 
to be permanently housebound.  However, in Hartness, the 
Court indicated that the intersection of 38 U.S.C.A. § 
1513(a) and 38 U.S.C.A. § 1521 result in a special monthly 
pension being applicable to a veteran with the requisite 
service if, in addition to being at least 65 years old, he or 
she had at least a 60 percent rating, or, is considered 
permanently housebound as defined under 38 U.S.C.A. § 1502(c) 
without the showing of a permanent and total disability.  

In this case, since the veteran, who was born in September 
1931, is over 65 years old and has a disability rating for 
pension purposes of 60 percent for prostatectomy due to 
prostate cancer and urinary incontinence, it would appear 
that the question of whether he is "permanently 
housebound," i.e. substantially confined to his home or 
immediate premises, need not be considered.  See Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).  

As a result of the foregoing, the veteran meets the 
qualifications for a special monthly pension at the 
housebound rate as he has the required service, is over 65 
years of age, and has a disability rating of at least 60 
percent.  

Duty to Assist and Duty to Notify

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in December 2005 and January 2006 that 
fully addressed all four notice elements and were sent prior 
to the initial RO decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted written statements, and was 
provided an opportunity to set forth his or her contentions 
during a hearing at the RO.  

In addition, the appellant was afforded a VA medical 
examination in February 2006.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, to the extent 
that the housebound benefit has been granted


ORDER

Special monthly pension based on the need for aid and 
attendance is denied.

Special monthly pension on account of being housebound is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


